DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on June 30, 2021 is acknowledged.
Claim Objections
Claim 8-18 are objected to because of the following informalities:  non-elected claims should indicate “(withdrawn)” next to the claim number.  Appropriate correction is required.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” MPEP 714, 37 C.F.R. 1.121 (c) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 20160013151 A1; Shen).
Regarding claim 1, Shen discloses an electronic assembly comprising: a mechanical carrier (Fig. 7, 120.1S; 18); a plurality of integrated circuits (Fig. 7, 110.1; 26) disposed on the mechanical carrier; a fan out package (Fig. 7, RDL 210.2; 61) disposed on the plurality of integrated circuits; a plurality of singulated substrates  (Fig. 

Paragraph 27 discloses that die 110.1 may be replaced with assembly 102 of Figs. 1 and 2. 110.2 are attached similar to 110.1 (¶51) 110.3 can be as 110.1(¶55) Therefore item 102 of figure 2 is used for the plurality of singulated substrates having electronic components thereon.
Interposers (120) may also increase the mechanical strength (Stiffening) and improve the ability to dissipate heat. (¶2)
Regarding claim 2, Shen discloses the electronic assembly of claim 1, wherein the mechanical carrier is a heat spreader. (Fig. 7, 120.1S; 18)
	Interposers are chosen for their ability to dissipate heat.
	Regarding claim 3, Shen discloses the electronic assembly of claim 1, further comprising an encapsulant (Not shown; ¶28) disposed on the mechanical carrier (Fig. 7, 120.1S; 18) that surrounds the plurality of integrated circuits (Fig. 7, 110.1; 26).
	Regarding claim 4, Shen discloses the electronic assembly of claim 1, wherein the fan out package is a Redistribution Layer (RDL) package. (Fig. 7, RDL 210.2; 61) 
	Regarding claim 5, Shen discloses the electronic assembly of claim 1, wherein at least some of the plurality of singulated substrates (Fig. 2, 120.1; 6/9) are substrates having embedded capacitors (Fig. 2, not shown; ¶25).
Regarding claim 6, Shen discloses the electronic assembly of claim 1, further comprising a plurality of electrical connections (Fig. 2, 154; 9) between a first singulated substrate (Fig. 2, 160; 6/9) and a second singulated substrate (Fig. 2, 120.1; 6/9) of the plurality of singulated substrates.

Regarding claim 7, Shen discloses the electronic assembly of claim 6, wherein the stiffness ring (Fig. 7, 120.3; 62) includes (surrounds and covers) the plurality of electrical connections. (Fig. 2, 154; 9)
It is unclear from the drawings and written description what applicant means by, “the stiffness ring includes (surrounds and covers) the plurality of electrical connections.”
It is interpreted to mean the stiffness ring surrounds and/or covers the electrical connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816